--------------------------------------------------------------------------------

 
 
Exhibit 10.6
 
MEDL Mobile Holdings, Inc.
 
2011 Equity Incentive Plan
 
Adopted by the Board of Directors:  June 24, 2011
Approved by the Stockholders:  June 24, 2011
Termination Date:  June 24, 2021
 
1.           General.
 
(a)           Eligible Stock Award Recipients.  The persons eligible to receive
Stock Awards are Employees, Directors and Consultants.
 
(b)           Available Stock Awards.  The Plan provides for the grant of the
following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) Restricted Stock Awards, (iv) Restricted Stock Unit Awards, and
(v) Stock Appreciation Rights.
 
(c)           Purpose.  The Company, by means of the Plan, seeks to secure and
retain the services of the group of persons eligible to receive Stock Awards as
set forth in Section 1(a), to provide incentives for such persons to exert
maximum efforts for the success of the Company and any Affiliate, and to provide
a means by which such eligible recipients may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of Stock
Awards.
 
2.           Administration.
 
(a)           Administration by Board.  The Board shall administer the Plan
unless and until the Board delegates administration of the Plan to a Committee,
as provided in Section 2(c).
 
(b)           Powers of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:
 
(i)           To determine from time to time (A) which of the persons eligible
under the Plan shall be granted Stock Awards; (B) when and how each Stock Award
shall be granted; (C) what type or combination of types of Stock Award shall be
granted; (D) the provisions of each Stock Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive cash or Common Stock pursuant to a Stock Award; (E) the number of shares
of Common Stock with respect to which a Stock Award shall be granted to each
such person; and (F) the Fair Market Value applicable to a Stock Award.
 
(ii)           To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for administration
of the Plan.  The Board, in the exercise of this power, may correct any defect,
omission or inconsistency in the Plan or in any Stock Award Agreement, in a
manner and to the extent it shall deem necessary or expedient to make the Plan
or Stock Award fully effective.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           To settle all controversies regarding the Plan and Stock Awards
granted under it.
 
(iv)           To accelerate the time at which a Stock Award may first be
exercised or the time during which a Stock Award or any part thereof will vest
in accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.
 
(v)           To suspend or terminate the Plan at any time.  Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
affected Participant.
 
(vi)           To amend the Plan in any respect the Board deems necessary or
advisable, including, without limitation, relating to Incentive Stock Options
and certain nonqualified deferred compensation under Section 409A of the Code
and/or to bring the Plan or Stock Awards granted under the Plan into compliance
therewith, subject to the limitations, if any, of applicable law. However,
except as provided in Section 9(a) relating to Capitalization Adjustments, to
the extent required by applicable law, stockholder approval shall be required
for any amendment of the Plan that either (i) materially increases the number of
shares of Common Stock available for issuance under the Plan, (ii) materially
expands the class of individuals eligible to receive Stock Awards under the
Plan, (iii) materially increases the benefits accruing to Participants under the
Plan or materially reduces the price at which shares of Common Stock may be
issued or purchased under the Plan, (iv) materially extends the term of the
Plan, or (v) expands the types of Stock Awards available for issuance under the
Plan.  Except as provided above, rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the affected Participant, and (ii) such
Participant consents in writing.
 
(vii)           To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of Section 422 of the Code regarding Incentive Stock Options.
 
(viii)           To approve forms of Stock Award Agreements for use under the
Plan and to amend the terms of any one or more Stock Awards, including, but not
limited to, amendments to provide terms more favorable than previously provided
in the Stock Award Agreement, subject to any specified limits in the Plan that
are not subject to Board discretion; provided however, that, the rights under
any Stock Award shall not be impaired by any such amendment unless (i) the
Company requests the consent of the affected Participant, and (ii) such
Participant consents in writing.  Notwithstanding the foregoing, subject to the
limitations of applicable law, if any, and without the affected Participant’s
consent, the Board may amend the terms of any one or more Stock Awards if
necessary to maintain the qualified status of the Stock Award as an Incentive
Stock Option or to bring the Stock Award into compliance with Section 409A of
the Code and the related guidance thereunder.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(ix)           Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company and that are not in conflict with the provisions of the Plan or Stock
Awards.
 
(x)           To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States.
 
(xi)           To effect, at any time and from time to time, with the consent of
any adversely affected Optionholder, (1) the reduction of the exercise price of
any outstanding Option under the Plan, (2) the cancellation of any outstanding
Option under the Plan and the grant in substitution therefor of (A) a new Option
under the Plan or another equity plan of the Company covering the same or a
different number of shares of Common Stock, (B) a Restricted Stock Award, (C) a
Stock Appreciation Right, (D) Restricted Stock Unit, (E) cash and/or (F) other
valuable consideration (as determined by the Board, in its sole discretion), or
(3) any other action that is treated as a repricing under generally accepted
accounting principles; provided, however, that no such reduction or cancellation
may be effected if it is determined, in the Company’s sole discretion, that such
reduction or cancellation would result in any such outstanding Option becoming
subject to the requirements of Section 409A of the Code.
 
(c)           Delegation to Committee.  The Board may delegate some or all of
the administration of the Plan to a Committee or Committees.  If administration
of the Plan is delegated to a Committee, the Committee shall have, in connection
with the administration of the Plan, the powers theretofore possessed by the
Board that have been delegated to the Committee, including the power to delegate
to a subcommittee of the Committee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board
shall thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board.  The Board may retain the authority to
concurrently administer the Plan with the Committee and may, at any time, revest
in the Board some or all of the powers previously delegated.
 
(d)           Delegation to an Officer.  The Board may delegate to one or more
Officers of the Company the authority to do one or both of the following: (i)
designate Officers and Employees of the Company or any of its Subsidiaries to be
recipients of Options (and, to the extent permitted by applicable law, other
Stock Awards) and the terms thereof, and (ii) determine the number of shares of
Common Stock to be subject to such Stock Awards granted to such Officers and
Employees; provided, however, that the Board resolutions regarding such
delegation shall specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself.  Notwithstanding the foregoing,
the Board may not delegate authority to an Officer to determine the Fair Market
Value of the Common Stock pursuant to Section 13(t) below.
 
(e)           Effect of Board’s Decision. All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Arbitration.  Any dispute or claim concerning any Stock Awards
granted (or not granted) pursuant to the Plan or any disputes or claims relating
to or arising out of the Plan shall be fully, finally and exclusively resolved
by binding and confidential arbitration conducted pursuant to the rules of
Judicial Arbitration and Mediation Services, Inc. (“JAMS”) in the County of
Santa Clara, in the State of California.  The Company shall pay all arbitration
fees.  In addition to any other relief, the arbitrator may award to the
prevailing party recovery of its attorneys’ fees and costs.  By accepting a
Stock Award, Participants and the Company waive their respective rights to have
any such disputes or claims tried by a judge or jury.
 
3.           Shares Subject to the Plan.
 
(a)           Share Reserve.  Subject to Section 9(a) relating to Capitalization
Adjustments, the aggregate number of shares of Common Stock of the Company that
may be issued pursuant to Stock Awards after the Effective Date shall not exceed
six million (6,000,000) shares.
 
(b)           Reversion of Shares to the Share Reserve.  If any shares of Common
Stock issued pursuant to a Stock Award are forfeited back to the Company because
of the failure to meet a contingency or condition required to vest such shares
in the Participant, then the shares which are forfeited shall revert to and
again become available for issuance under the Plan.  Also, any shares reacquired
by the Company pursuant to Section 8(g) or as consideration for the exercise of
an Option shall again become available for issuance under the
Plan.  Furthermore, if a Stock Award (i) expires or otherwise terminates without
having been exercised in full or (ii) is settled in cash (i.e., the holder of
the Stock Award receives cash rather than stock), such expiration, termination
or settlement shall not reduce (or otherwise offset) the number of shares of
Common Stock that may be issued pursuant to the Plan.  Notwithstanding the
provisions of this Section 3(b), any such shares shall not be subsequently
issued pursuant to the exercise of Incentive Stock Options.
 
(c)           Source of Shares.  The stock issuable under the Plan shall be
shares of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company on the open market.
 
4.           Eligibility.
 
(a)           Eligibility for Specific Stock Awards.  Incentive Stock Options
may be granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and (f) of the Code).  Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants.
 
(b)           Ten Percent Stockholders.  A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock on the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.
 
(c)           Consultants.   A Consultant shall not be eligible for the grant of
a Stock Award if, at the time of grant, either the offer or the sale of the
Company’s securities to such Consultant
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
is not exempt under Rule 701 of the Securities Act (“Rule 701”) because of the
nature of the services that the Consultant is providing to the Company, because
the Consultant is not a natural person, or because of any other provision of
Rule 701, unless the Company determines that such grant need not comply with the
requirements of Rule 701 and will satisfy another exemption under the Securities
Act as well as comply with the securities laws of all other relevant
jurisdictions.
 
5.           Option Provisions.
 
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of
Option.  If an Option is not specifically designated as an Incentive Stock
Option, then the Option shall be a Nonstatutory Stock Option. The provisions of
separate Options need not be identical; provided, however, that each Option
Agreement shall include (through incorporation of provisions hereof by reference
in the Option Agreement or otherwise) the substance of each of the following
provisions:
 
(a)           Term.  Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, no Option shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Option Agreement.
 
(b)           Exercise Price.  Subject to the provisions of Section 4(b)
regarding Incentive Stock Options granted to Ten Percent Stockholders, the
exercise price of each Option shall be not less than one hundred percent (100%)
of the Fair Market Value of the Common Stock subject to the Option on the date
the Option is granted.  Notwithstanding the foregoing, an Option may be granted
with an exercise price lower than one hundred percent (100%) of the Fair Market
Value of the Common Stock subject to the Option if such Option is granted
pursuant to an assumption or substitution for another option in a manner
consistent with the provisions of Section 424(a) of the Code (whether or not
such options are Incentive Stock Options).
 
(c)           Consideration.  The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below.  The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment.  The permitted methods of payment are as follows:
 
(i)           by cash, check, bank draft or money order payable to the Company;
 
(ii)           pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;
 
(iv)           by a “net exercise” arrangement pursuant to which the Company
will reduce the number of shares of Common Stock issued upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from the Participant to the extent of any remaining
balance of the aggregate exercise price not satisfied by such reduction in the
number of whole shares to be issued; provided, further, that shares of Common
Stock will no longer be outstanding under an Option and will not be exercisable
thereafter to the extent that (A) shares are used to pay the exercise price
pursuant to the “net exercise,” (B) shares are delivered to the Participant as a
result of such exercise, and (C) shares are withheld to satisfy tax withholding
obligations;
 
(v)           according to a deferred payment or similar arrangement with the
Optionholder; provided, however, that interest shall compound at least annually
and shall be charged at the minimum rate of interest necessary to avoid (A) the
imputation of interest income to the Company and compensation income to the
Optionholder under any applicable provisions of the Code, and (B) the
classification of the Option as a liability for financial accounting purposes;
or
 
(vi)           in any other form of legal consideration that may be acceptable
to the Board.
 
(d)           Transferability of Options.  The Board may, in its sole
discretion, impose such limitations on the transferability of Options as the
Board shall determine.  In the absence of such a determination by the Board to
the contrary, the following restrictions on the transferability of Options shall
apply:
 
(i)           Restrictions on Transfer.  An Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder;
provided, however, that the Board may, in its sole discretion, permit transfer
of the Option to such extent as permitted by Rule 701 of the Securities Act at
the time of the grant of the Option and in a manner consistent with applicable
tax and securities laws upon the Optionholder’s request.
 
(ii)           Domestic Relations Orders.  Notwithstanding the foregoing, an
Option may be transferred pursuant to a domestic relations order, provided,
however, that an Incentive Stock Option may be deemed to be a Nonstatutory Stock
Option as a result of such transfer.
 
(iii)           Beneficiary Designation.  Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company, designate a third party
who, in the event of the death of the Optionholder, shall thereafter be the
beneficiary of an Option with the right to exercise the Option and receive the
Common Stock or other consideration resulting from the Option exercise.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Vesting of Options Generally.  The total number of shares of
Common Stock subject to an Option may vest and therefore become exercisable in
periodic installments that may or may not be equal.  The Option may be subject
to such other terms and conditions on the time or times when it may or may not
be exercised (which may be based on the satisfaction of performance goals or
other criteria) as the Board may deem appropriate.  The vesting provisions of
individual Options may vary.  The provisions of this Section 5(e) are subject to
any Option provisions governing the minimum number of shares of Common Stock as
to which an Option may be exercised.
 
(f)           Termination of Continuous Service.  Except as otherwise provided
in the applicable Option Agreement or other agreement between the Optionholder
and the Company, in the event that an Optionholder’s Continuous Service
terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service) but only within such period of time ending on the earlier of (i) the
date three (3) months following the termination of the Optionholder’s Continuous
Service (or such longer or shorter period specified in the Option Agreement,
which period shall not be less than thirty (30) days unless such termination is
for Cause), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement.  If, after termination of Continuous Service, the Optionholder
does not exercise his or her Option within the time specified herein or in the
Option Agreement (as applicable), the Option shall terminate.
 
(g)           Extension of Termination Date.  Except as otherwise provided in
the applicable Option Agreement or other agreement between the Optionholder and
the Company, if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than for Cause or upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of a period of three (3) months after the
termination of the Optionholder’s Continuous Service during which the exercise
of the Option would not be in violation of such registration requirements, or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement.
 
(h)           Disability of Optionholder.  Except as otherwise provided in the
applicable Option Agreement or other agreement between the Optionholder and the
Company, in the event that an Optionholder’s Continuous Service terminates as a
result of the Optionholder’s Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination of Continuous Service), but only within
such period of time ending on the earlier of (i) the date twelve (12) months
following such termination of Continuous Service (or such longer or shorter
period specified in the Option Agreement, which period shall not be less than
six (6) months), or (ii) the expiration of the term of the Option as set forth
in the Option Agreement.  If, after termination of Continuous Service, the
Optionholder does not exercise his or her Option within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Death of Optionholder.  Except as otherwise provided in the
applicable Option Agreement or other agreement between the Optionholder and the
Company, in the event that (i) an Optionholder’s Continuous Service terminates
as a result of the Optionholder’s death, or (ii) the Optionholder dies within
the period (if any) specified in the Option Agreement after the termination of
the Optionholder’s Continuous Service for a reason other than death, then the
Option may be exercised (to the extent the Optionholder was entitled to exercise
such Option as of the date of death) by the Optionholder’s estate, by a person
who acquired the right to exercise the Option by bequest or inheritance or by a
person designated as the beneficiary of the Option upon the Optionholder’s
death, but only within the period ending on the earlier of (i) the date eighteen
(18) months following the date of death (or such longer or shorter period
specified in the Option Agreement, which period shall not be less than six (6)
months), or (ii) the expiration of the term of such Option as set forth in the
Option Agreement.  If, after the Optionholder’s death, the Option is not
exercised within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.  If the Optionholder designates a third
party beneficiary of the Option in accordance with Section 5(d)(iii), then upon
the death of the Optionholder such designated beneficiary shall have the sole
right to exercise the Option and receive the Common Stock or other consideration
resulting from the Option exercise.
 
(j)           Termination for Cause.  Except as explicitly provided otherwise in
an Optionholder’s Option Agreement, in the event that an Optionholder’s
Continuous Service is terminated for Cause, the Option shall terminate upon the
termination date of such Optionholder’s Continuous Service, and the Optionholder
shall be prohibited from exercising his or her Option from and after the time of
such termination of Continuous Service.
 
(k)           Non-Exempt Employees.  No Option granted to an Employee that is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, shall be first exercisable for any shares of Common Stock until at
least six months following the date of grant of the Option.  The foregoing
provision is intended to operate so that any income derived by a non-exempt
employee in connection with the exercise or vesting of an Option will be exempt
from his or her regular rate of pay.
 
(l)           Early Exercise.  The Option may, but need not, include a provision
whereby the Optionholder may elect at any time before the Optionholder’s
Continuous Service terminates to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior to the full vesting of
the Option.  Subject to the “Repurchase Limitation” in Section 8(l), any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate.  Provided that the “Repurchase Limitation” in Section 8(l) is
not violated, the Company shall not be required to exercise its repurchase
option until at least six (6) months (or such longer or shorter period of time
required to avoid classification of the Option as a liability for financial
accounting purposes) have elapsed following exercise of the Option unless the
Board otherwise specifically provides in the Option Agreement.
 
(m)           Right of Repurchase.  Subject to the “Repurchase Limitation” in
Section 8(l), the Option may include a provision whereby the Company may elect
to repurchase all or any part of the vested shares of Common Stock acquired by
the Optionholder pursuant to the exercise of the Option.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(n)           Right of First Refusal.  The Option may include a provision
whereby the Company may elect to exercise a right of first refusal following
receipt of notice from the Optionholder of the intent to transfer all or any
part of the shares of Common Stock received upon the exercise of the
Option.  Such right of first refusal shall be subject to the “Repurchase
Limitation” in Section 8(l).  Except as expressly provided in this Section 5(n)
or in the Option Agreement, such right of first refusal shall otherwise comply
with any applicable provisions of the Bylaws of the Company.
 
6.           Provisions of Stock Awards other than Options.
 
(a)           Restricted Stock Awards.  Each Restricted Stock Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate.  To the extent consistent with the Company’s Bylaws, at
the Board’s election, shares of Common Stock may be (x) held in book entry form
subject to the Company’s instructions until any restrictions relating to the
Restricted Stock Award lapse; or (y) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the
Board.  The terms and conditions of Restricted Stock Award Agreements may change
from time to time, and the terms and conditions of separate Restricted Stock
Award Agreements need not be identical; provided, however, that each Restricted
Stock Award Agreement shall include (through incorporation of the provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions:
 
(i)           Consideration. A Restricted Stock Award may be awarded in
consideration for (A) past services actually rendered to the Company or an
Affiliate, or (B) any other form of legal consideration that may be acceptable
to the Board in its sole discretion and permissible under applicable law.
 
(ii)           Vesting.  Subject to the “Repurchase Limitation” in Section 8(l),
shares of Common Stock awarded under the Restricted Stock Award Agreement may be
subject to forfeiture to the Company in accordance with a vesting schedule to be
determined by the Board.
 
(iii)           Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition, any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.
 
(iv)           Transferability.  Rights to acquire shares of Common Stock under
the Restricted Stock Award Agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Award Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Restricted Stock Unit Awards.  Each Restricted Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The terms and conditions of Restricted Stock
Unit Award Agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Unit Award Agreements need not be identical,
provided, however, that each Restricted Stock Unit Award Agreement shall include
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:
 
(i)           Consideration.  At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award.  The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board in its sole discretion and permissible under applicable law.
 
(ii)           Vesting.  At the time of the grant of a Restricted Stock Unit
Award, the Board may impose such restrictions or conditions to the vesting of
the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.
 
(iii)           Payment.  A Restricted Stock Unit Award may be settled by the
delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the Restricted Stock Unit Award Agreement.
 
(iv)           Additional Restrictions.  At the time of the grant of a
Restricted Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Restricted Stock Unit Award to a time
after the vesting of such Restricted Stock Unit Award.
 
(v)           Dividend Equivalents.  Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement.  At the sole discretion of the Board, such dividend equivalents may
be converted into additional shares of Common Stock covered by the Restricted
Stock Unit Award in such manner as determined by the Board.  Any additional
shares covered by the Restricted Stock Unit Award credited by reason of such
dividend equivalents will be subject to all the terms and conditions of the
underlying Restricted Stock Unit Award Agreement to which they relate.
 
(vi)           Termination of Participant’s Continuous Service.  Except as
otherwise provided in the applicable Restricted Stock Unit Award Agreement, such
portion of the Restricted Stock Unit Award that has not vested will be forfeited
upon the Participant’s termination of Continuous Service.
 
(vii)           Compliance with Section 409A of the Code.   Notwithstanding
anything to the contrary set forth herein, any Restricted Stock Unit Award
granted under the Plan that is not exempt from the requirements of Section 409A
of the Code shall contain such provisions so
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
that such Restricted Stock Unit Award will comply with the requirements of
Section 409A of the Code.  Such restrictions, if any, shall be determined by the
Board and contained in the Restricted Stock Unit Award Agreement evidencing such
Restricted Stock Unit Award.  For example, such restrictions may include,
without limitation, a requirement that any Common Stock that is to be issued in
a year following the year in which the Restricted Stock Unit Award vests must be
issued in accordance with a fixed pre-determined schedule.
 
(c)           Stock Appreciation Rights.  Each Stock Appreciation Right
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  Stock Appreciation Rights may be granted as
stand-alone Stock Awards or in tandem with other Stock Awards.  The terms and
conditions of Stock Appreciation Right Agreements may change from time to time,
and the terms and conditions of separate Stock Appreciation Right Agreements
need not be identical; provided, however, that each Stock Appreciation Right
Agreement shall include (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:
 
(i)           Term.  No Stock Appreciation Right shall be exercisable after the
expiration of ten (10) years from the date of grant or such shorter period
specified in the Stock Appreciation Right Agreement.
 
(ii)           Strike Price. Each Stock Appreciation Right will be denominated
in shares of Common Stock equivalents.  The strike price of each Stock
Appreciation Right granted as a stand-alone or tandem Stock Award shall not be
less than one hundred percent (100%) of the Fair Market Value of the Common
Stock equivalents subject to the Stock Appreciation Right on the date of grant.
 
(iii)           Calculation of Appreciation.  The appreciation distribution
payable on the exercise of a Stock Appreciation Right will be not greater than
an amount equal to the excess of (A) the aggregate Fair Market Value (on the
date of the exercise of the Stock Appreciation Right) of a number of shares of
Common Stock equal to the number of shares of Common Stock equivalents in which
the Participant is vested under such Stock Appreciation Right, and with respect
to which the Participant is exercising the Stock Appreciation Right on such
date, over (B) the strike price that will be determined by the Board on the date
of grant.
 
(iv)           Vesting.  At the time of the grant of a Stock Appreciation Right,
the Board may impose such restrictions or conditions to the vesting of such
Stock Appreciation Right as it, in its sole discretion, deems appropriate.
 
(v)           Exercise.  To exercise any outstanding Stock Appreciation Right,
the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right.
 
(vi)           Non-Exempt Employees.  No Stock Appreciation Right granted to an
Employee that is a non-exempt employee for purposes of the Fair Labor Standards
Act of 1938, as amended, shall be first exercisable for any shares of Common
Stock until at least six months
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
following the date of grant of the Stock Appreciation Right.  The foregoing
provision is intended to operate so that any income derived by a non-exempt
employee in connection with the exercise of a Stock Appreciation Right will be
exempt from his or her regular rate of pay.
 
(vii)           Payment.  The appreciation distribution in respect to a Stock
Appreciation Right may be paid in Common Stock, in cash, in any combination of
the two or in any other form of consideration, as determined by the Board and
contained in the Stock Appreciation Right Agreement evidencing such Stock
Appreciation Right.
 
(viii)           Termination of Continuous Service.  Except as otherwise
provided in the applicable Stock Appreciation Right Agreement or other agreement
between the Participant and the Company, in the event that a Participant’s
Continuous Service terminates (other than upon the Participant’s death or
Disability), the Participant may exercise his or her Stock Appreciation Right
(to the extent that the Participant was entitled to exercise such Stock
Appreciation Right as of the date of termination of Continuous Service) but only
within such period of time ending on the earlier of (A) the date three (3)
months following the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the Stock Appreciation Right
Agreement, which period shall not be less than thirty (30) days unless such
termination is for Cause), or (B) the expiration of the term of the Stock
Appreciation Right as set forth in the Stock Appreciation Right Agreement.  If,
after termination of Continuous Service, the Participant does not exercise his
or her Stock Appreciation Right within the time specified herein or in the Stock
Appreciation Right Agreement (as applicable), the Stock Appreciation Right shall
terminate.
 
(ix)           Disability of Participant.  Except as otherwise provided in the
applicable Stock Appreciation Right Agreement or other agreement between the
Participant and the Company, in the event that a Participant’s Continuous
Service terminates as a result of the Participant’s Disability, the Participant
may exercise his or her Stock Appreciation Right (to the extent that the
Participant was entitled to exercise such Stock Appreciation Right as of the
date of termination of Continuous Service), but only within such period of time
ending on the earlier of (A) the date twelve (12) months following such
termination of Continuous Service (or such longer or shorter period specified in
the Stock Appreciation Right Agreement, which period shall not be less than six
(6) months), or (B) the expiration of the term of the Stock Appreciation Right
as set forth in the Stock Appreciation Right Agreement.  If, after termination
of Continuous Service, the Participant does not exercise his or her Stock
Appreciation Right within the time specified herein or in the Stock Appreciation
Right Agreement (as applicable), the Stock Appreciation Right shall terminate.
 
(x)           Death of Participant.  Except as otherwise provided in the
applicable Stock Appreciation Right Agreement or other agreement between the
Participant and the Company, in the event that (i) a Participant’s Continuous
Service terminates as a result of the Participant’s death, or (ii) the
Participant dies within the period (if any) specified in the Stock Appreciation
Right Agreement after the termination of the Participant’s Continuous Service
for a reason other than death, then the Stock Appreciation Right may be
exercised (to the extent the Participant was entitled to exercise such Stock
Appreciation Right as of the date of death) by the
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Participant’s estate, by a person who acquired the right to exercise the Stock
Appreciation Right by bequest or inheritance or by a person designated as the
beneficiary of the Stock Appreciation Right upon the Participant’s death, but
only within the period ending on the earlier of (i) the date eighteen (18)
months following the date of death (or such longer or shorter period specified
in the Stock Appreciation Right Agreement, which period shall not be less than
six (6) months), or (ii) the expiration of the term of such Stock Appreciation
Right as set forth in the Stock Appreciation Right Agreement.  If, after the
Participant’s death, the Stock Appreciation Right is not exercised within the
time specified herein or in the Stock Appreciation Right Agreement (as
applicable), the Stock Appreciation Right shall terminate.
 
(xi)           Termination for Cause.  Except as explicitly provided otherwise
in a Participant’s Stock Appreciation Right Agreement, in the event that a
Participant’s Continuous Service is terminated for Cause, the Stock Appreciation
Right shall terminate upon the termination date of such Participant’s Continuous
Service, and the Participant shall be prohibited from exercising his or her
Stock Appreciation Right from and after the time of such termination of
Continuous Service.
 
(xii)           Compliance with Section 409A of the Code.   Notwithstanding
anything to the contrary set forth herein, any Stock Appreciation Rights granted
under the Plan that are not exempt from the requirements of Section 409A of the
Code shall contain such provisions so that such Stock Appreciation Rights will
comply with the requirements of Section 409A of the Code.  Such restrictions, if
any, shall be determined by the Board and contained in the Stock Appreciation
Right Agreement evidencing such Stock Appreciation Right.  For example, such
restrictions may include, without limitation, a requirement that a Stock
Appreciation Right that is to be paid wholly or partly in cash must be exercised
and paid in accordance with a fixed pre-determined schedule.
 
7.           Covenants of the Company.
 
(a)           Availability of Shares.  During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
reasonably required to satisfy such Stock Awards.
 
(b)           Securities Law Compliance.  The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award.  If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained.
 
(c)           No Obligation to Notify.  The Company shall have no duty or
obligation to any holder of a Stock
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Award to advise such holder as to the time or manner of exercising such Stock
Award.  Furthermore, the Company shall have no duty or obligation to warn or
otherwise advise such holder of a pending termination or expiration of a Stock
Award or a possible period in which the Stock Award may not be exercised.  The
Company has no duty or obligation to minimize the tax consequences of a Stock
Award to the holder of such Stock Award.
 
8.           Miscellaneous.
 
(a)           Use of Proceeds from Sales of Common Stock.  Proceeds from the
sale of shares of Common Stock pursuant to Stock Awards shall constitute general
funds of the Company.
 
(b)           Corporate Action Constituting Grant of Stock Awards.  Corporate
action constituting a grant by the Company of a Stock Award to any Participant
shall be deemed completed as of the date of such corporate action, unless
otherwise determined by the Board, regardless of when the instrument,
certificate, or letter evidencing the Stock Award is communicated to, or
actually received or accepted by, the Participant.
 
(c)           Stockholder Rights.  No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to such Stock Award unless and until such Participant
has satisfied all requirements for exercise of the Stock Award pursuant to its
terms and the Participant shall not be deemed to be a stockholder of record
until the issuance of the Common Stock pursuant to such exercise has been
entered into the books and records of the Company.
 
(d)           No Employment or Other Service Rights.  Nothing in the Plan, any
Stock Award Agreement or any other instrument executed thereunder or in
connection with any Stock Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate, or (iii) the service of a Director pursuant to the Bylaws of
the Company or an Affiliate, and any applicable provisions of the corporate law
of the state in which the Company or the Affiliate is incorporated, as the case
may be.
 
(e)           Incentive Stock Option $100,000 Limitation.  To the extent that
the aggregate Fair Market Value (determined at the time of grant) of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any Optionholder during any calendar year (under all plans of the
Company and any Affiliates) exceeds one hundred thousand dollars ($100,000), the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) shall be treated as Nonstatutory Stock Options,
notwithstanding any contrary provision of the applicable Option Agreement(s).
 
(f)           Investment Assurances.  The Company may require a Participant, as
a condition of exercising or acquiring Common Stock under any Stock Award, (i)
to give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of exercising
the Stock Award; and (ii) to give written assurances satisfactory to the Company
stating that the Participant is acquiring Common Stock subject to the Stock
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Common Stock.  The foregoing requirements,
and any assurances given pursuant to such requirements, shall be inoperative if
(x) the issuance of the shares upon the exercise or acquisition of Common Stock
under the Stock Award has been registered under a then currently effective
registration statement under the Securities Act, or (y) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws.  The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.
 
(g)           Withholding Obligations.  To the extent provided by the terms of a
Stock Award Agreement, the Company may, in its sole discretion, satisfy any
federal, state or local tax withholding obligation relating to a Stock Award by
any of the following means (in addition to the Company’s right to withhold from
any compensation paid to the Participant by the Company) or by a combination of
such means: (i) causing the Participant to tender a cash payment;
(ii)  withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to the Participant in connection with the Stock Award;
provided, however, that no shares of Common Stock are withheld with a value
exceeding the minimum amount of tax required to be withheld by law (or such
lower amount as may be necessary to avoid classification of the Stock Award as a
liability for financial accounting purposes); (iii) withholding payment from any
amounts otherwise payable to the Participant; (iv) withholding cash from a Stock
Award settled in cash; or (v) by such other method as may be set forth in the
Stock Award Agreement.
 
(h)           Electronic Delivery.  Any reference herein to a “written”
agreement or document shall include any agreement or document delivered
electronically or posted on the Company’s intranet.
 
(i)           Deferrals.  To the extent permitted by applicable law, the Board,
in its sole discretion, may determine that the delivery of Common Stock or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Stock Award may be deferred and may establish programs and procedures for
deferral elections to be made by Participants.  Deferrals by Participants will
be made in accordance with Section 409A of the Code. Consistent with Section
409A of the Code, the Board may provide for distributions while a Participant is
still an employee.  The Board is authorized to make deferrals of Stock Awards
and determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(j)           Compliance with Section 409A.  To the extent that the Board
determines that any Stock Award granted hereunder is subject to Section 409A of
the Code, the Stock Award Agreement evidencing such Stock Award shall
incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code.  To the extent applicable, the Plan
and Stock Award Agreements shall be interpreted in accordance with Section 409A
of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued or amended after the Effective
Date.  Notwithstanding any provision of the Plan to the contrary, in the event
that following the Effective Date the Board determines that any Stock Award may
be subject to Section 409A of the Code and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the Effective Date), the Board may adopt such amendments to the Plan and the
applicable Stock Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Board determines are necessary or appropriate to (1)
exempt the Stock Award from Section 409A of the Code and/or preserve the
intended tax treatment of the benefits provided with respect to the Stock Award,
or (2) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance.
 
(k)           Compliance with Exemption Provided by Rule 12h-1(f).  If: (i) the
aggregate of the number of Optionholders and the number of holders of all other
outstanding compensatory employee stock options to purchase shares of Common
Stock equals or exceeds five hundred (500), and (ii) the assets of the Company
at the end of the Company’s most recently completed fiscal year exceed $10
million, then the following restrictions shall apply during any period during
which the Company does not have a class of its securities registered under
Section 12 of the Exchange Act and is not required to file reports under Section
15(d) of the Exchange Act: (A) the Options and, prior to exercise, the shares of
Common Stock acquired upon exercise of the Options may not be transferred until
the Company is no longer relying on the exemption provided by Rule 12h-1(f)
promulgated under the Exchange Act (“Rule 12h-1(f)”), except: (1) as permitted
by Rule 701(c) promulgated under the Securities Act, (2) to a guardian upon the
disability of the Optionholder, or (3) to an executor upon the death of the
Optionholder (collectively, the “Permitted Transferees”); provided, however, the
following transfers are permitted: (i) transfers by the Optionholder to the
Company, and (ii) transfers in connection with a change of control or other
acquisition involving the Company, if following such transaction, the Options no
longer remain outstanding and the Company is no longer relying on the exemption
provided by Rule 12h-1(f); provided further, that any Permitted Transferees may
not further transfer the Options; (B) except as otherwise provided in (A) above,
the Options and shares of Common Stock acquired upon exercise of the Options are
restricted as to any pledge, hypothecation, or other transfer, including any
short position, any “put equivalent position” as defined by Rule 16a-1(h)
promulgated under the Exchange Act, or any “call equivalent position” as defined
by Rule 16a-1(b) promulgated under the Exchange Act by the Optionholder prior to
exercise of an Option until the Company is no longer relying on the exemption
provided by Rule 12h-1(f); and (C) at any time that the Company is relying on
the exemption provided by Rule 12h-1(f), the Company shall deliver to
Optionholders (whether by physical or electronic delivery or written notice of
the availability of the information on an internet site) the information
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
required by Rule 701(e)(3), (4), and (5) promulgated under the Securities Act
every six (6) months, including financial statements that are not more than one
hundred eighty (180) days old; provided, however, that the Company may condition
the delivery of such information upon the Optionholder’s agreement to maintain
its confidentiality.
 
(l)           Repurchase Limitation.  The terms of any repurchase option shall
be specified in the Stock Award Agreement.  The repurchase price for vested
shares of Common Stock shall be the Fair Market Value of the shares of Common
Stock on the date of repurchase.  The repurchase price for unvested shares of
Common Stock shall be the lower of (i) the Fair Market Value of the shares of
Common Stock on the date of repurchase or (ii) their original purchase
price.  However, the Company shall not exercise its repurchase option until at
least six (6) months (or such longer or shorter period of time necessary to
avoid classification of the Stock Award as a liability for financial accounting
purposes) have elapsed following delivery of shares of Common Stock subject to
the Stock Award, unless otherwise specifically provided by the Board.
 
9.           Adjustments upon Changes in Common Stock; Other Corporate Events.
 
(a)           Capitalization Adjustments.  In the event of a Capitalization
Adjustment, the Board shall proportionately and appropriately adjust: (i) the
class(es) and maximum number of securities subject to the Plan pursuant to
Section 3(a), and (ii) the class(es) and number of securities and price per
share of stock subject to outstanding Stock Awards.  The Board shall make such
adjustments, and its determination shall be final, binding and conclusive.
 
(b)           Dissolution or Liquidation.  Except as otherwise provided in the
Stock Award Agreement, in the event of a dissolution or liquidation of the
Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock not subject to the Company’s right
of repurchase) shall terminate immediately prior to the completion of such
dissolution or liquidation, and the shares of Common Stock subject to the
Company’s repurchase option may be repurchased by the Company notwithstanding
the fact that the holder of such Stock Award is providing Continuous Service,
provided, however, that the Board may, in its sole discretion, cause some or all
Stock Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.
 
(c)           Corporate Transaction.   The following provisions shall apply to
Stock Awards in the event of a Corporate Transaction unless otherwise provided
in the instrument evidencing the Stock Award or any other written agreement
between the Company or any Affiliate and the holder of the Stock Award or unless
otherwise expressly provided by the Board at the time of grant of a Stock Award.
 
(i)           Stock Awards May Be Assumed.  Except as otherwise stated in the
Stock Award Agreement, in the event of a Corporate Transaction, any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Stock Awards
outstanding under the Plan or may substitute similar stock
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
awards for Stock Awards outstanding under the Plan (including but not limited
to, awards to acquire the same consideration paid to the stockholders of the
Company pursuant to the Corporate Transaction), and any reacquisition or
repurchase rights held by the Company in respect of Common Stock issued pursuant
to Stock Awards may be assigned by the Company to the successor of the Company
(or the successor’s parent company, if any), in connection with such Corporate
Transaction.  A surviving corporation or acquiring corporation (or its parent)
may choose to assume or continue only a portion of a Stock Award or substitute a
similar stock award for only a portion of a Stock Award.  The terms of any
assumption, continuation or substitution shall be set by the Board in accordance
with the provisions of Section 2.
 
(ii)           Stock Awards Held by Current Participants.  Except as otherwise
stated in the Stock Award Agreement, in the event of a Corporate Transaction in
which the surviving corporation or acquiring corporation (or its parent company)
does not assume or continue such outstanding Stock Awards or substitute similar
stock awards for such outstanding Stock Awards, then with respect to Stock
Awards that have not been assumed, continued or substituted and that are held by
Participants whose Continuous Service has not terminated prior to the effective
time of the Corporate Transaction (referred to as the “Current Participants”),
the vesting of such Stock Awards (and, if applicable, the time at which such
Stock Awards may be exercised) shall (contingent upon the effectiveness of the
Corporate Transaction) be accelerated in full to a date prior to the effective
time of such Corporate Transaction as the Board shall determine (or, if the
Board shall not determine such a date, to the date that is five (5) days prior
to the effective time of the Corporate Transaction), and such Stock Awards shall
terminate if not exercised (if applicable) at or prior to the effective time of
the Corporate Transaction, and any reacquisition or repurchase rights held by
the Company with respect to such Stock Awards shall lapse (contingent upon the
effectiveness of the Corporate Transaction).
 
(iii)           Stock Awards Held by Persons other than Current
Participants.  Except as otherwise stated in the Stock Award Agreement, in the
event of a Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by persons other than Current Participants, the
vesting of such Stock Awards (and, if applicable, the time at which such Stock
Award may be exercised) shall not be accelerated and such Stock Awards (other
than a Stock Award consisting of vested and outstanding shares of Common Stock
not subject to the Company’s right of repurchase) shall terminate if not
exercised (if applicable) prior to the effective time of the Corporate
Transaction; provided, however, that any reacquisition or repurchase rights held
by the Company with respect to such Stock Awards shall not terminate and may
continue to be exercised notwithstanding the Corporate Transaction.
 
(iv)           Payment for Stock Awards in Lieu of Exercise.  Notwithstanding
the foregoing, in the event a Stock Award will terminate if not exercised prior
to the effective time of a Corporate Transaction, the Board may provide, in its
sole discretion, that the holder of such Stock Award may not exercise such Stock
Award but will receive a payment, in such form as may be determined by the
Board, equal in value to the excess, if any, of (A) the value of the
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
property the holder of the Stock Award would have received upon the exercise of
the Stock Award, over (B) any exercise price payable by such holder in
connection with such exercise.
 
(d)           Change in Control.  A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant, but in the absence of such provision, no such acceleration
shall occur.
 
10.           Termination or Suspension of the Plan.
 
(a)           Plan Term.  The Board may suspend or terminate the Plan at any
time.  Unless sooner terminated by the Board pursuant to Section 2, the Plan
shall automatically terminate on the day before the tenth (10th) anniversary of
the earlier of (i) the date the Plan is adopted by the Board, or (ii) the date
the Plan is approved by the stockholders of the Company.  No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
 
(b)           No Impairment of Rights.  Suspension or termination of the Plan
shall not impair rights and obligations under any Stock Award granted while the
Plan is in effect except with the written consent of the affected Participant.
 
11.           Effective Date of Plan.
 
This Plan shall become effective on the Effective Date.
 
12.           Choice of Law.
 
The law of the State of New York shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
 
13.           Definitions.   As used in the Plan, the following definitions
shall apply to the capitalized terms indicated below:
 
(a)           “Affiliate” means, at the time of determination, any “parent” or
“majority-owned subsidiary” of the Company, as such terms are defined in Rule
405 of the Securities Act.  The Board shall have the authority to determine the
time or times at which “parent” or “majority-owned subsidiary” status is
determined within the foregoing definition.
 
(b)           “Board” means the Board of Directors of the Company.
 
(c)           “Capitalization Adjustment” means any change that is made in, or
other events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
consideration by the Company).  Notwithstanding the foregoing, the conversion of
any convertible securities of the Company shall not be treated as a transaction
“without the receipt of consideration” by the Company.
 
(d)           “Cause” means, (A) if the Participant is party to an employment
contract or services agreement with the Company or any Affiliate which provides
for termination for “Cause” and “Cause” is defined, then the definition of
“Cause” in such contract or agreement shall control, or (B) in all other cases,
(i) conviction or a plea of nolo contendere of any felony or any other crime
involving fraud, dishonesty or moral turpitude; (ii) commission or attempted
commission of or participation in a fraud or act of dishonesty or
misrepresentation against the Company that results (or could reasonably be
expected to result) in material harm or injury to the business or reputation of
the Company; (iii) a material violation of any contract or agreement between
Participant and the Company or any Company policy, or of any statutory duty
Participant owes to the Company, including without limitation, material breach
of Participant’s proprietary information and inventions agreement or independent
contractor services agreement with the Company; or (iv) conduct that constitutes
gross insubordination, incompetence or habitual neglect of duties and that
results in (or could reasonably be expected to have resulted in) material harm
to the business or reputation of the Company; provided, however, that the action
or conduct described in clause (iv) above will constitute “Cause” only if such
action or conduct continues after the Board has provided written notice thereof
and thirty (30) days opportunity to cure the same, except that the Company is
not obligated to provide such written notice and opportunity to cure if the
action or conduct is not reasonably susceptible to cure. The determination that
a termination of the Participant’s Continuous Service is either for Cause or
without Cause shall be made by the Company in its sole discretion.  Any
determination by the Company that the Continuous Service of a Participant was
terminated by reason of dismissal without Cause for the purposes of outstanding
Stock Awards held by such Participant shall have no effect upon any
determination of the rights or obligations of the Company or such Participant
for any other purpose.
 
(e)           “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:
 
(i)           any Exchange Act Person becomes the Owner, directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction.  Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person that acquires the Company’s securities
in a transaction or series of related transactions the primary purpose of which
is to obtain financing for the Company through the issuance of equity securities
or (B) solely because the level of Ownership held by any Exchange Act Person
(the “Subject Person”) exceeds the designated percentage threshold of the
outstanding voting securities as a result of a repurchase or other acquisition
of voting securities by the Company reducing the number of shares outstanding,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of voting securities by the Company,
and after such share acquisition,
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
the Subject Person becomes the Owner of any additional voting securities that,
assuming the repurchase or other acquisition had not occurred, increases the
percentage of the then outstanding voting securities Owned by the Subject Person
over the designated percentage threshold, then a Change in Control shall be
deemed to occur;
 
(ii)           there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
 
(iii)           the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur, except for a
liquidation into a parent corporation; or
 
(iv)           there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition.
 
Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change in Control shall not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between the Company or any Affiliate
and the Participant shall supersede the foregoing definition with respect to
Stock Awards subject to such agreement; provided, however, that if no definition
of Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition shall apply.
 
(f)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(g)           “Committee” means a committee of one (1) or more Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).
 
(h)           “Common Stock” means the common stock of the Company.
 
(i)           “Company” means MEDL Mobile Holdings, Inc., a Nevada corporation.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(j)           “Consultant” means any person, including an advisor, who is (i)
engaged by the Company or an Affiliate to render consulting or advisory services
and is compensated for such services, or (ii) serving as a member of the board
of directors of an Affiliate and is compensated for such services.  However,
service solely as a Director, or payment of a fee for such service, shall not
cause a Director to be considered a “Consultant” for purposes of the Plan.
 
(k)           “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated.  A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Director, or
Consultant or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering service ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate.  For example, a change in status from an employee of
the Company to a consultant of an Affiliate or to a Director shall not
constitute an interruption of Continuous Service.  To the extent permitted by
law, the Board or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal
leave.  Notwithstanding the foregoing, a leave of absence shall be treated as
Continuous Service for purposes of vesting in a Stock Award only to such extent
as may be provided in the Company’s leave of absence policy, in the written
terms of any leave of absence agreement or policy applicable to the Participant,
or as otherwise required by law.
 
(l)           “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:
 
(i)           the consummation of a sale or other disposition of all or
substantially all, as determined by the Board in its sole discretion, of the
consolidated assets of the Company and its Subsidiaries;
 
(ii)           the consummation of a sale or other disposition of at least
ninety percent (90%) of the outstanding securities of the Company;
 
(iii)           the consummation of a merger, consolidation or similar
transaction following which the Company is not the surviving corporation; or
 
(iv)           the consummation of a merger, consolidation or similar
transaction following which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger,
consolidation or similar transaction are converted or exchanged by virtue of the
merger, consolidation or similar transaction into other property, whether in the
form of securities, cash or otherwise.
 
(m)           “Director” means a member of the Board.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(n)           “Disability” means the inability of a Participant to engage in any
substantially gainful activity by reason of any medically determinable physical
or mental impairment which can be expected to result in death or which has
lasted or can be expected to last for a continuous period of not less than
twelve (12) months, and shall be determined by the Board on the basis of such
medical evidence as the Board deems warranted under the circumstances.
 
(o)           “Effective Date” means the effective date of this Plan, which is
the earlier of (i) the date that this Plan is first approved by the Company’s
stockholders, or (ii) the date this Plan is adopted by the Board.
 
(p)           “Employee” means any person employed by the Company or an
Affiliate.  However, service solely as a Director, or payment of a fee for such
services, shall not cause a Director to be considered an “Employee” for purposes
of the Plan.
 
(q)           “Entity” means a corporation, partnership, limited liability
company or other entity.
 
(r)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(s)           “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date of
the Plan as set forth in Section 11, is the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities.
 
(t)           “Fair Market Value” means, as of any date, the value of the Common
Stock determined by the Board in compliance with Section 409A of the Code or, in
the case of an Incentive Stock Option, in compliance with Section 422 of the
Code.
 
(u)           “Incentive Stock Option” means an Option that qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(v)           “Nonstatutory Stock Option” means an Option that does not qualify
as an Incentive Stock Option.
 
(w)           “Officer” means any person designated by the Company as an
officer.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(x)           “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Common Stock granted pursuant to the Plan.
 
(y)           “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.
 
(z)           “Optionholder” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.
 
(aa)           “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
 
(bb)           “Participant” means a person to whom a Stock Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.
 
(cc)           “Plan” means this MEDL Mobile Holdings, Inc. 2011 Equity
Incentive Plan.
 
(dd)           “Restricted Stock Award” means an award of shares of Common Stock
which is granted pursuant to the terms and conditions of Section 6(a).
 
(ee)           “Restricted Stock Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Award evidencing the
terms and conditions of a Restricted Stock Award.  Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.
 
(ff)           “Restricted Stock Unit Award” means a right to receive shares of
Common Stock which is granted pursuant to the terms and conditions of Section
6(b).
 
(gg)           “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant.  Each Restricted
Stock Unit Award Agreement shall be subject to the terms and conditions of the
Plan.
 
(hh)           “Securities Act” means the Securities Act of 1933, as amended.
 
(ii)           “Stock Appreciation Right” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 6(c).
 
(jj)           “Stock Appreciation Right Agreement” means a written agreement
between the Company and a holder of a Stock Appreciation Right evidencing the
terms and conditions of a Stock Appreciation Right grant.  Each Stock
Appreciation Right Agreement shall be subject to the terms and conditions of the
Plan.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(kk)           “Stock Award” means any right to receive Common Stock granted
under the Plan, including an Incentive Stock Option, a Nonstatutory Stock
Option, a Restricted Stock Award, a Restricted Stock Unit Award, or a Stock
Appreciation Right.
 
(ll)           “Stock Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of a Stock Award
grant.  Each Stock Award Agreement shall be subject to the terms and conditions
of the Plan.
 
(mm)           “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership, limited liability
company or other entity in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%) .
 
(nn)           “Ten Percent Stockholder” means a person who Owns (or is deemed
to Own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Affiliate.
 
 
 
 
 

--------------------------------------------------------------------------------